Citation Nr: 0904929	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  07-03 441A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Eligibility for Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code, 
beyond the delimiting date.



REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

It appears from the evidence on file that the veteran served 
on active duty from January 1968 to November 1970 and 
reentered service in January 1974; he was considered killed 
in action in May 1975.  The appellant is the veteran's widow.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied the benefit on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case involves an appellant whose husband was killed in 
action in May 1975 when he helicopter crashed in the Gulf of 
Thailand in May 1975 while attempting to rescue Americans off 
the USS Mayaguez.  The appellant contends that her delimiting 
date for Chapter 35 educational benefits should not begin 
until June 22, 2000, the date that the veteran's remains were 
identified by the government.

A review of the evidence on file reveals that this case 
involves a rebuilt claims file.  However, a copy of the 
appellant's substantive appeal is referred to but is not on 
file.  Additionally, the administrative history of any prior 
VA benefits is not provided even though the appellant reports 
that she received widow's indemnity benefits beginning in 
1975.  

The Board concludes from a review of this case that another 
attempt should be made to obtain all records that might be 
relevant to the appellant's claim.

Therefore, this case is being remanded to the AMC/RO for the 
following action:  

1.  The AMC/RO should attempt to obtain, 
and associate with the file, a copy of 
the appellant's substantive appeal, which 
appears to have been received by VA in 
February 2007.  

2.  The AOJ/RO should also attempt to 
obtain, and associate with the claims 
file, copies of all VA records, including 
computer printouts, on all claims filed 
and benefits paid to the appellant prior 
to her current claim, which was received 
in June 2003.

3.  Then, following completion of all 
indicated development, if any additional 
evidence is added to the claims file, the 
AMC/RO should readjudicate the 
appellant's claim in light of all the 
evidence of record.  If the benefit 
sought on appeal remains denied, the 
AMC/RO should issue a Supplemental 
Statement of the Case to the appellant 
and her representative and afford them 
with an opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
In particular, although the AMC/RO will attempt to secure the 
records as discussed above, the appellant should endeavor to 
retrieve, from her personal files or from any other sources 
at her disposal, copies of any and all records pertaining to 
this appeal. 
The law provides in this regard that a claimant for VA 
benefits has the responsibility to present and support the 
claim. 38 U.S.C. §  5107(a). 


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

